               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Brandon Starkweather,                    )      C/A No.: 1:19-261-TLW-SVH
                                          )
                      Plaintiff,          )
                                          )
       vs.                                )
                                          )                ORDER
 Captain Marvin Nix; Southern             )
 Health Partners; and Jennifer            )
 Hairsine,                                )
                                          )
                      Defendants.         )
                                          )

      Brandon Starkweather (“Plaintiff”), proceeding pro se, brought this

action alleging violations of his constitutional rights by Captain Marvin Nix

(“Nix”),   Southern     Health     Partners   (“SHP”),   and   Jennifer   Hairsine

(“Hairsine”) (collectively “Defendants”). On August 13, 2019, the undersigned

issued a Report and Recommendation (“Report”) recommending that SHP

and Hairsine’s motion to dismiss be granted, but that Plaintiff be given until

September 3, 2019, to file an amended complaint. Plaintiff has failed to file

objections to the Report or to file an amended complaint. Thus, it appears

that he does not oppose the dismissal of SHP and Hairsine and does not wish

to add additional defendants.

      On August 13, 2019, Defendant filed a motion for summary judgment.

[ECF No. 93]. As Plaintiff is proceeding pro se, the court entered an order

pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir. 1975), advising him
of the importance of the motion and of the need for him to file an adequate

response by September 16, 2019. [ECF No. 93]. Plaintiff was specifically

advised that if he failed to respond adequately, the motion may be granted.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Defendant’s motion.

As such, it appears to the court that he does not oppose the motion and

wishes to abandon this action. Based on the foregoing, Plaintiff is directed to

advise the court whether he wishes to continue with this case and to file a

response to the motion for summary judgment by October 3, 2019. Plaintiff is

further advised that if he fails to respond, the undersigned will recommend

that this action be dismissed for failure to prosecute. See Davis v. Williams,

588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ. P. 41(b).

      IT IS SO ORDERED.



September 19, 2019                          Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
